DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7 – 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10, 2021.
Applicant’s election without traverse of Invention I (claims 1 – 6) in the reply filed on February 10, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 recites “a joining apparatus by which a first joining surface … and a second joining surface … are joined by electrification and pressurization.” It is unclear as to whether Applicant intends the preamble to be directed 
Claim 1 recites the limitation “the abutting section [of the joining apparatus] … that contacts the tapered pressure-receiving surface [of the first metal member] by being inserted …” in the fourth paragraph after the preamble. As explained above, Examiner is interpreting the preamble so as being directed towards ‘a joining apparatus for joining a first metal member and a second metal member by electrification and pressurization.’ The limitation is indefinite because it is not clear as to whether Applicant intends the claim to be directed towards a ‘joining apparatus’ which is capable of being used with a ‘first and second metal member,’ such that the limitation recites functional language, or whether Applicant intends the claim to be directed towards a ‘method of using a joining apparatus for joining a first and second metal member,’ such that the limitation positively requires the steps of ‘contacting the abutting section with the tapered pressure-receiving surface by inserting …’ For the purposes of this Office Action, Examiner will interpret the limitation as “the abutting section being provided with a tapered outer circumferential surface that is configured to contact the tapered pressure-receiving surface when being inserted …”
Claim 1 further recites the limitation “the tapered outer circumferential surface [of the joining apparatus] inclining in a direction of getting closer to an axial center of the abutting section [of the joining apparatus], from the one end side [of the first metal member] toward the other end side [of the first metal member]” in the fifth paragraph after the preamble. As best understood by the Examiner, the limitation requires that the ‘tapered outer circumferential surface of the joining apparatus’ incline from ‘one end side’ of the ‘first metal member’ to the ‘other end side’ of the ‘first metal member.’ Because the ‘joining apparatus’ is a separate and independent element from the ‘first metal member,’ it is unclear as to how the ‘joining apparatus’ can incline in a given direction from ‘one end side’ to the ‘other end side’ of the ‘first metal member.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the tapered outer circumferential surface inclining in a axial direction of getting closer to an axial center of the abutting section as well as in a longitudinal direction which is parallel to a direction that extends from one end side of the first metal member to the other end side of the first metal member.”
Claim 2 recites the limitation “the abutting section [of the joining apparatus] has a tapered plate section extending in a tapered manner getting closer to the axial center of the abutting section from the one end side [of the first metal member] toward the other end side [of the first metal member].” As best understood by the Examiner, the limitation requires that the ‘tapered plate section’ having a taper that ends from ‘one end side’ of the ‘first metal member’ to the ‘other end side’ of the ‘first metal member.’ Because the ‘joining apparatus’ is a separate and independent element from the ‘first metal member,’ it is unclear as to how the ‘joining apparatus’ can taper in a given direction from ‘one 
Claim 4 recites the limitation “a plurality of slits directed from an end section on the other end side [of the first metal member] in the axial direction of the abutting section [of the joining apparatus] toward the one end side [of the first metal member] are provided at intervals in a circumferential direction of the abutting section [of the joining apparatus].” The limitation is indefinite for several reasons. First, there is insufficient antecedent basis for “the axial direction of the abutting section toward the one end side.” Secondly, the limitation seems to recite a plurality of slits’ along an ‘end section’ of the ‘other end side’ of the ‘first metal member,’ wherein the ‘slits’ extend in an ‘axial direction’ which extends from the ‘abutting section’ of the ‘joining apparatus’ toward the ‘one end side’ of the ‘first metal member’ and are circumferentially provided along the ‘abutting section’ of the ‘joining apparatus.’ Again, because the ‘first metal member’ and the ‘joining apparatus’ are separate and independent elements, it is unclear as to Applicant’s intent regarding the limitation. Due to the indefiniteness of claim 4, Examiner is unable to examine the limitations of claim 4 on the merits.
Claim 5 recites the limitation “an orthogonal abutting surface … is provided more to an other circumferential side than an end section on the one end side of the tapered outer circumferential surface is.” The limitation is indefinite for several reasons. First, it 
Claim 5 further recites the limitation “the orthogonal abutting surface applies the pressurizing force … and is provided more to an outer circumferential side than an end section on the one end side of the tapered pressure-receiving surface is.” The limitation is indefinite for several reasons. First, as explained above, Examiner is interpreting the preamble so as to be directed towards ‘a joining apparatus for joining a first metal member and a second metal member by electrification and pressurization.’ The limitation is indefinite because is unclear as to whether Applicant intends the preamble to be directed towards the ‘joining apparatus’ itself, such that the limitation recites functional language, or whether Applicant intends the preamble to be directed towards ‘method of using a joining apparatus for joining a first and second metal member,’ such that the limitation positively requires the steps of ‘the orthogonal abutting surface applies the pressurizing force …’ Secondly, it is generally unclear as to Applicant intent regarding “and is provided more to.” Next, it is unclear as to whether Applicant intends “outer circumferential side” to refer to the ‘outer circumferential side’ previously set forth in the claim, or whether Applicant intends to set forth another ‘outer circumferential side,’ separate and independent from the ‘outer circumferential side’ previously set forth. Finally, there is insufficient antecedent basis for “the one end side of the tapered pressure-receiving surface.” For the purposes of this Office Action, Examiner will 
Claim 6 recites the limitation “the orthogonal abutting surface is configured form an insulating material.” It is generally unclear as to Applicant’s intent regarding “configured from.” For the purposes of this Office Action, Examiner will interpret the limitation as “the orthogonal abutting surface comprises an insulating material.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi (U.S. patent Number 5,860,401).
As to claim 1, Adachi teaches a joining apparatus for joining a first joining surface of a first metal member and a second joining surface of a second joining member by electrification and pressurization (abstract) , the joining apparatus comprising an electrode unit having an abutting section (figure 4, element 75 being the ‘electrode unit’ and element 81 being the ‘abutting section’; column 6, line 61 – column 7, line 3 and column 7, lines 18 – 23), the abutting section being provided with a tapered outer circumferential surface that is configured to contact a tapered pressure-receiving surface of the first metal member when being inserted from one end side of the first capable of elastically deforming in such a manner that, during application of a pressurizing force to the first metal member and the second metal member, the tapered outer circumferential surface fits the tapered pressure-receiving surface of the first metal member (figure 4, element 79). Examiner notes that this can be found because Adachi teaches the tapered outer circumferential surface being hollow (figure 4, elements 79 and 82). Therefore, if the tapered outer circumferential surface of the abutting section were to be pressed against a tapered pressure-receiving surface that is tapered so as to have an inner diameter slightly smaller the tapered outer circumferential surface, it would be possible for the tapered outer circumferential surface to elastically deform, at least to a minimal extent.
Regarding the limitations of the ‘first metal member’ and the ‘second metal member,’ Examiner notes that the claims are being interpreted so as to be directed towards the ‘joining apparatus’ itself. It is the position of the Examiner that the ‘joining apparatus’ of Adachi is at least capable of, and configured to, join the ‘first and second metal members’ recited in the claims.
As to claim 2, Adachi teaches that the abutting section has a tapered plate section extending in a tapered manner getting axially closer to the axial center of the 
As to claim 3, the limitations of claim 3 are directed towards the tapered pressure-receiving surface of the first metal member. It is the position of the Examiner that the joining apparatus of Adachi is capable of being used with such a first metal member.
As to claim 5, Adachi further teaches an orthogonal abutting surface orthogonal to an axial direction of the abutting section is located closer to an outer circumferential side than an end section on an one end side of the  tapered outer circumferential surface (figure 4, bottom surface of element 83 being the ‘orthogonal abutting surface’), and the orthogonal abutting surface is configured to apply the pressurizing force by contacting an orthogonal pressure receiving surface that is orthogonal to the axial direction of the first metal member (figure 4, bottom surface of element 83) and is located closer to the outer circumferential side than an end section on the one end side of the tapered pressure-receiving surface (figure 4, bottom surface of element 83).
As to claim 6, U.S. Patent Application Number 636,011 (or U.S. Patent Number 5,761,806), which Adachi incorporates by reference (Adachi, column 6, lines 64 – 66), teaches the mandrel, which includes the orthogonal abutting surface, comprising an insulating coating (column 5, lines 7 – 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726